Citation Nr: 1028379	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  10-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied service connection for 
bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The competent medical and lay evidence of record is credible, and 
establishes that the Veteran's hearing loss is at least as likely 
as not the result of in-service acoustic trauma.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1131, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of service connection for bilateral hearing loss 
constitutes a complete grant of the benefits sought on appeal 
with respect to that issue.  As such, any defect with regard to 
VA's duty to notify and assist the Veteran with the development 
of his claim is harmless error, and no further discussion of VA's 
duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as hearing loss (an 
organic disease of the nervous system) to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 
C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not demonstrated at 
separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The RO has made a formal finding that the Veteran's service 
records are unavailable, and  were likely destroyed by the 1973 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  

The Veteran's service treatment records (STRs) are unavailable in 
this case.  The National Personnel Records Center (NPRC) reported 
that the records may have been destroyed in a fire at NPRC in 
1973.  In a case such as this where the Veteran's STRs are 
unavailable, there is a heightened obligation to explain findings 
and conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, 
the O'Hare precedent does not raise a presumption that the 
missing medical records would, if they still existed, necessarily 
support the Veteran's claim.  Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of the 
Board to consider the applicability of the benefit of the doubt, 
to assist the claimant in developing the claim, and to explain 
its decision when a veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

That notwithstanding, the Veteran has provided credible testimony 
regarding in-service acoustic trauma.  In statements dated in May 
2009 and March 2010 the Veteran explained that he was exposed to 
extensive and frequent gun fire on the firing range, despite the 
fact that his MOS was that of clerk typist (company clerk).  He 
indicated that he was trusted to oversee ammunition observation 
as part of his duties in the field, which including delivery and 
firing of the ammunition on the line.  The Veteran further 
reported that although it was not a daily assignment, the Veteran 
was not provided with ear protection, and he recalled that his 
hearing began to decline shortly after discharge from service.  
The Veteran further maintains that he was chosen to serve in that 
capacity, which included being promoted to personnel specialist, 
based on his age, experience, and education, which appeared to be 
at a higher level than his fellow soldiers at that time.  The 
Veteran reported that when he arrived at the company, he was 
older than most of the young men, he had a B.S. degree and an 
MBA, and that because of this background, he was trusted by his 
commanding officer to go into the field and oversee the 
ammunitions operations and accurately report back.

In support of his claim, the Veteran submitted a January 2008 
private audiology report showing a moderate high frequency 
sensorineural hearing loss in both ears.  In an accompanying 
memorandum dated in August 2008, the examiner noted the Veteran's 
reports of hearing loss following exposure to weaponry in the 
military.  The examiner also indicated that the Veteran's hearing 
loss was consistent with the acoustic trauma that the Veteran 
described in service.

At a VA audiology evaluation in September 2008, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
40
45
LEFT
10
20
30
40
45

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.

In sum, the evidence of record shows a bilateral hearing loss for 
VA purposes.  The Veteran has reported significant exposure to 
acoustic trauma, without ear protection, during service.  The 
Veteran has also reported that he noticed a hearing loss shortly 
after the noise exposure.  The Veteran is certainly competent to 
report symptoms such as hearing loss, and there is absolutely no 
reason to doubt the Veteran's credibility with regard to his 
reported history of in-service noise exposure.  The Veteran is 
certainly competent to testify as to a symptom such as hearing 
loss which is non-medical in nature, however, even if he is not 
necessarily competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran 
has indicated that he noticed a decrease in his ability to hear 
since service.  He is competent to report such a symptom, and 
there is no reason to doubt the Veteran's assertions that he 
noticed a decrease in his hearing during service.  The Veteran's 
credible statements, along with the private examiner's opinion 
provide the necessary criteria to grant this claim.  The 
Veteran's private audiologist, who is deemed to be an expert in 
the field of hearing loss, indicated that the Veteran's pattern 
of hearing loss was consistent with his reported acoustic trauma.  
The claims file contains absolutely no evidence to the contrary.  

Resolving reasonable doubt in the Veteran's favor, it is at least 
as likely as not that the Veteran's hearing loss is linked to in-
service noise exposure.  The Veteran is therefore entitled to the 
benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Accordingly service connection for hearing loss is 
warranted.  





ORDER

Service connection for hearing loss is warranted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


